DETAILED ACTION
This is a first action on the merits. Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a logic device” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Specifically, the logic device is interpreted to be “e.g., processing device, microcontroller, processor, application specific integrated circuit (ASIC), field  programmable gate array (FPGA), memory storage device, memory reader, or other device or combinations of devices” (Applicant’s specification, page 10, lines 13-16).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-9 and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recite the term “the ultrasonic perimeter ranging sensor assemblies” (plural) after the independent claims introduce “one or more ultrasonic perimeter ranging sensor assemblies” (emphasis added). Therefore, while there is an antecedent basis for a plurality of ultrasonic perimeter ranging sensor assemblies, it is not clear if these claims require a plurality (in which case a narrowing limitation to this effect should be added) or if they should instead be corrected to read “the one or more ultrasonic perimeter ranging sensor assemblies” to allow the possibility of a single ultrasonic perimeter ranging sensor assembly.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11 and 13-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding claim 1, the system claim(s) recite(s) “receive perimeter sensor data from each of the one or more ultrasonic perimeter ranging sensor assemblies of the perimeter ranging system; and generate an obstruction map based, at least in part, on the perimeter sensor data received from each of the one or more ultrasonic perimeter ranging sensor assemblies” which are considered abstract ideas of the mental activity form because they may reasonably be performed in the human mind (i.e. observation and evaluation) or with pen and paper. This judicial exception is not integrated into a practical application nor do the claim(s) include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements are “a perimeter ranging system comprising one or more ultrasonic perimeter ranging sensor assemblies configured to be coupled to a mobile structure; and a logic device configured to communicate with the perimeter ranging system”. The former relates to the pre-solution activity of data gathering and involves structure that is well-understood, routine, and conventional (see e.g. Wilk (US 6002644) and/or Akuzawa (US 2021/0094659 A1) as cited in the prior art rejections below) and the latter is equivalent to using a computer as a tool to perform the abstract idea.
Claims 2-11 are rejected for the same reason by their dependence on claim 1 and because they also fail to provide a practical application or recite significantly more. Specifically: Claims 2-5 and 10 add additional steps which may be reasonably performed in the human mind; and claims 6-9 and 11 further define the structure used for data gathering but remains well-understood, routine, and conventional (see e.g. Wilk  (US 6002644), Sandholm (US 2014/0122018), and/or Asari (US 2010/0092042 A1) as cited in the prior art rejections below).
Regarding claim 13, the method claim(s) recite(s) “receiving perimeter sensor data from each of the one or more ultrasonic perimeter ranging sensor assemblies of the perimeter ranging system; and generating an obstruction map based, at least in part, on the perimeter sensor data received from each of the one or more ultrasonic perimeter ranging sensor assemblies” which are considered abstract ideas of the mental activity form because they may reasonably be performed in the human mind (i.e. observation and evaluation) or with pen and paper. The claim does not recite any additional elements and therefore this judicial exception is not integrated into a practical application and does not amount to significantly more than the judicial exception.
Claims 14-20 are rejected for the same reason by their dependence on claim 13 and because they also fail to provide a practical application or recite significantly more. Specifically: Claims 14-17 and 20 add additional steps which may be reasonably performed in the human mind; and claims 18-19 further define the structure used for data gathering but remains well-understood, routine, and conventional (see e.g. see e.g. Wilk  (US 6002644) and/or Sandholm (US 2014/0122018) as cited in the prior art rejections below).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akuzawa et al. (US 2021/0094659 A1).
Regarding claim 1, Akuzawa teaches a system comprising: 
a perimeter ranging system comprising one or more ultrasonic perimeter ranging sensor assemblies configured to be coupled to a mobile structure ([0046]: “The boat 1 includes…sensing device 46”; [0057]: “The sensing device 46 may include…a plurality of ultrasonic sensors.”); and 
a logic device configured to communicate with the perimeter ranging system ([0061]: “The transmitter/receiver 50 transmits the obtained environment information and the position information to the server 51”), wherein the logic device is configured to: 
receive perimeter sensor data from each of the one or more ultrasonic perimeter ranging sensor assemblies of the perimeter ranging system ([0061]: “The transmitter/receiver 50 transmits the obtained environment information and the position information to the server 51”); and 
generate an obstruction map based, at least in part, on the perimeter sensor data received from each of the one or more ultrasonic perimeter ranging sensor assemblies ([0062]: “the server 51 is an example of an “environment map creator.”…The server 51 creates the environment map which indicates the shape of the shore arrival location based on the environment information gathered from each boat. In addition, the server 51 indicates the shapes of obstructions in the vicinity of the shore arrival location and the shapes of structures in the vicinity of the shore arrival location on the environment map based on the gathered environment information...”).
Regarding claim 13, Akuzawa teaches a method comprising: 
receiving perimeter sensor data from each of one or more ultrasonic perimeter ranging sensor assemblies of a perimeter ranging system coupled to a mobile structure ([0061]: “The transmitter/receiver 50 transmits the obtained environment information and the position information to the server 51”); and 
generating an obstruction map based, at least in part, on the perimeter sensor data received from each of the one or more ultrasonic perimeter ranging sensor assemblies ([0062]: “the server 51 is an example of an “environment map creator.”…The server 51 creates the environment map which indicates the shape of the shore arrival location based on the environment information gathered from each boat. In addition, the server 51 indicates the shapes of obstructions in the vicinity of the shore arrival location and the shapes of structures in the vicinity of the shore arrival location on the environment map based on the gathered environment information...”).

Claim(s) 1-2 and 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilk (US 6002644).
Regarding claim 1, Wilk teaches a system comprising: 
a perimeter ranging system comprising one or more ultrasonic perimeter ranging sensor assemblies configured to be coupled to a mobile structure (Fig. 1: ultrasonic sensor array 12; see also Figs. 9-11); and 
a logic device configured to communicate with the perimeter ranging system (processing system 22 comprising processor 34; Fig. 2), wherein the logic device is configured to: 
receive perimeter sensor data from each of the one or more ultrasonic perimeter ranging sensor assemblies of the perimeter ranging system (Fig. 2: processor 34 receives input from transducers 28/30); and 
generate an obstruction map based, at least in part, on the perimeter sensor data received from each of the one or more ultrasonic perimeter ranging sensor assemblies (col. 5, lns. 13-16: generate a video signal encoding an image of underwater objects which is fed to a monitor for display; and/or col. 9, lns. 9-20: determine location of detected objects relative to global coordinates (latitude, longitude, and depth) and output to a printer and/or memory).
Regarding claim 2, Wilk teaches the system of claim 1, and Wilk also teaches that the logic device is configured to: 
determine relative orientations and/or positions of the one or more ultrasonic perimeter ranging sensor assemblies based, at least in part, on the perimeter sensor data received from each of the one or more ultrasonic perimeter ranging sensor assemblies (col. 5, lns. 58-66: “circuit 40 for determining the positions of transducers 14 relative to one another. Circuit 40 receives, via a lead or multiple 41 extending from analog-to-digital converter 36, electrical signals derived from the incoming pressure waves 26. Circuit 40 separates out those signals corresponding to direct or unreflected ultrasonic pressure wave transmission paths to determine the relative locations of transducers 14.”); and 
generate the obstruction map based, at least in part, on the received perimeter sensor data and the determined relative orientations and/or positions of the one or more ultrasonic perimeter ranging sensor assemblies (col. 5, lns. 13-16: generate a video signal encoding an image of underwater objects which is fed to a monitor for display; and/or col. 9, lns. 9-20: determine location of detected objects relative to global coordinates (latitude, longitude, and depth) and output to a printer and/or memory).
Regarding claim 6, Wilk teaches the system of claim 1, and Wilk also teaches that at least one of the ultrasonic perimeter ranging sensor assemblies comprises: 
a plurality of ultrasonic transducers each aimed differently from the others (Fig. 8 and col. 7, lns. 11-13).
Regarding claim 7, Wilk teaches the system of claim 1, and Wilk also teaches: 
at least one of the ultrasonic perimeter ranging sensor assemblies is configured to be strapped or secured to a stanchion of the mobile structure (col. 5, lns. 6-8: sensor array includes a carrier configured to be towed by a boat; Fig. 11: carrier 108 appears to be tethered to the top of the boat’s railing at the corner stanchions); and 
the at least one of the ultrasonic perimeter ranging sensor assemblies comprises a communications module configured to support wireless transmission of the perimeter sensor data to the logic device (col. 5, lns. 46-48: wireless telecommunications link 20 between transducers and processor).
Regarding claim 13, Wilk teaches a method comprising: 
receiving perimeter sensor data from each of one or more ultrasonic perimeter ranging sensor assemblies of a perimeter ranging system coupled to a mobile structure (Fig. 2: processor 34 receives input from transducers 28/30); and 
generating an obstruction map based, at least in part, on the perimeter sensor data received from each of the one or more ultrasonic perimeter ranging sensor assemblies (col. 5, lns. 13-16: generate a video signal encoding an image of underwater objects which is fed to a monitor for display; and/or col. 9, lns. 9-20: determine location of detected objects relative to global coordinates (latitude, longitude, and depth) and output to a printer and/or memory).
Regarding claim 14, Wilk teaches the method of claim 13, and Wilk also teaches: 
determining relative orientations and/or positions of the one or more ultrasonic perimeter ranging sensor assemblies based, at least in part, on the perimeter sensor data received from each of the one or more ultrasonic perimeter ranging sensor assemblies (col. 5, lns. 58-66: “circuit 40 for determining the positions of transducers 14 relative to one another. Circuit 40 receives, via a lead or multiple 41 extending from analog-to-digital converter 36, electrical signals derived from the incoming pressure waves 26. Circuit 40 separates out those signals corresponding to direct or unreflected ultrasonic pressure wave transmission paths to determine the relative locations of transducers 14.”); and 
generating the obstruction map based, at least in part, on the received perimeter sensor data and the determined relative orientations and/or positions of the one or more ultrasonic perimeter ranging sensor assemblies (col. 5, lns. 13-16: generate a video signal encoding an image of underwater objects which is fed to a monitor for display; and/or col. 9, lns. 9-20: determine location of detected objects relative to global coordinates (latitude, longitude, and depth) and output to a printer and/or memory).
Regarding claim 18, Wilk teaches the method of claim 13, and Wilk also teaches that at least one of the ultrasonic perimeter ranging sensor assemblies comprises: 
a plurality of ultrasonic transducers each aimed differently from the other (Fig. 8 and col. 7, lns. 11-13); or 
a strip of ultrasonic transducer elements electrically coupled together and distributed along a length of the strip and configured to be attached to a hull of the mobile structure above an expected waterline level.
Regarding claim 19, Wilk teaches the method of claim 13, and Wilk also teaches that: 
at least one of the ultrasonic perimeter ranging sensor assemblies is configured to be strapped or secured to a stanchion of the mobile structure (col. 5, lns. 6-8: sensor array includes a carrier configured to be towed by a boat; Fig. 11: carrier 108 appears to be tethered to the top of the boat’s railing at the corner stanchions) and/or integrated with a bumper or fender configured to be strapped or secured to a toe rail, stanchion, and/or railing of the mobile structure; and 
the at least one of the ultrasonic perimeter ranging sensor assemblies comprises a communications module configured to support wireless transmission of the perimeter sensor data to the logic device (col. 5, lns. 46-48: wireless telecommunications link 20 between transducers and processor).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10, 12, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilk (US 6002644) in view of Luong (US 2005/0109254 A1).
Regarding claim 10, Wilk teaches the system of claim 1, and Wilk also teaches that the logic device is configured to [image] a navigation hazard disposed within a monitoring perimeter of the perimeter ranging system based, at least in part, on the received perimeter sensor data (col. 5, lns. 13-16: generate a video signal encoding an image of underwater objects). Wilk does not explicitly teach that the ultrasonic sensors “determine a range to and/or a relative velocity of” the detected object(s). However, Luong teaches an underwater observation structure comprising ultrasonic sensors which serve as proximity sensors configured to monitor distance between an observation booth and objects at the bottom of the waterbed ([0092]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wilk to use the ultrasonic sensors to determine a range to the detected objects as taught by Luong because this was a known capability of most ultrasonic sensors and amounts to using the ultrasonic sensors in a conventional way to yield a predictable result, i.e. obtaining a distance/depth measurement of detected objects which could be recorded in the log (Wilk col. 9, lns. 19-20).
Regarding claim 12, modified Wilk teaches the system of claim 10, and Wilk, as modified, also teaches that: 
the logic device is configured to: 
determine one or more navigation control signals based, at least in part, on the determined range to and/or the relative velocity of the navigation hazard (Wilk col. 7, lns. 17-21: carrier for sensor array may be provided with “motive or propeller units 80” and “steering vanes 84”; Wilk col. 9, lns. 24-29: “motors 130 which propel the sensor carrier…Upon detecting an object of possible interest, pattern recognition circuit 122 de-energizes motors 130, thereby maintaining the sensor carrier in proximity to the objects”; additionally or alternatively, Wilk col. 9, lns 9-19: “receives input from conventional navigation equipment…Thus, a sensor carrier 16, 76, 90, 106 may move along a search path while continually monitoring underwater objects”; Luong [0092] for determining object range, cited and incorporated in the rejection of claim 10); and 
provide the one or more navigation control signals to a navigation control system for the mobile structure (Wilk col. 9, lns. 24-29: “de-energizes motors 130”; additionally or alternatively, col. 9, lns 9-19: “move along a search path”); 
the navigation control system comprises one or more of a steering actuator, a propulsion system, and a thrust maneuver system (Wilk col. 7, lns. 17-21: carrier for sensor array may be provided with “motive or propeller units 80” and “steering vanes 84”); and 
the providing the one or more navigation control signals to the navigation control system comprises controlling the one or more of the steering actuator, the propulsion system, and the thrust maneuver system to maneuver the mobile structure according to a target linear and/or angular velocity or a target docking position and/or orientation (Wilk col. 9, lns. 24-29: “de-energizes motors 130, thereby maintaining the sensor carrier in proximity to the objects”; Wilk col. 9, lns. 33-42: “lift carrier net 76 towards the surface of a body of water…translate…up and down and parallel…orientation of the carrier net 76 in a body of water may be changed to facilitate scanning and object detection operations”).
Regarding claim 20, Wilk teaches the method of claim 13, and Wilk also teaches [imaging] a navigation hazard disposed within a monitoring perimeter of the perimeter ranging system based, at least in part, on the received perimeter sensor data (col. 5, lns. 13-16: generate a video signal encoding an image of underwater objects). Wilk does not explicitly teach that the ultrasonic sensors “determining a range to and/or a relative velocity of” the detected object(s). However, Luong teaches an underwater observation structure comprising ultrasonic sensors which serve as proximity sensors configured to monitor distance between an observation booth and objects at the bottom of the waterbed ([0092]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wilk to use the ultrasonic sensors to determine a range to the detected objects as taught by Luong because this was a known capability of most ultrasonic sensors and amounts to using the ultrasonic sensors in a conventional way to yield a predictable result, i.e. obtaining a distance/depth measurement of detected objects which could be recorded in the log (Wilk col. 9, lns. 19-20).

Claim(s) 8-10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akuzawa et al. (US 2021/0094659 A1) in view of Sundholm et al. (US 2014/0122018).
Regarding claims 8-9, Akuzawa teaches the system of claim 1, but Akuzawa does not teach that at least one of the ultrasonic perimeter ranging sensor assemblies is “integrated with a bumper or fender configured to be strapped or secured to a toe rail, stanchion, and/or railing of the mobile structure” (claim 8) or that at least one of the ultrasonic perimeter ranging sensor assemblies comprises “a strip of ultrasonic transducer elements electrically coupled together and distributed along a length of the strip and configured to be attached to a hull of the mobile structure above an expected waterline level” (claim 9). However, Sundholm teaches an observation system comprising a strip of ultrasonic distance-measuring sensors which may be mounted to a surface of a monitored space (e.g. ceiling, floor, or wall) to determine presence, location, movement, and/or attitude of an object within the space ([0052]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Akuzawa by substituting the ultrasonic environmental sensors with a strip of ultrasonic sensors as taught by Sundholm because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention, i.e. obtaining ultrasonic distance measurements of the monitored space. 
Additionally, it would be have been obvious to install such a strip of ultrasonic sensors on a structure and in a location where they can monitor a desired region of interest. Therefore, with respect to being “integrated with a bumper or fender configured to be strapped or secured to a toe rail, stanchion, and/or railing of the mobile structure” (claim 8) and “configured to be attached to a hull of the mobile structure above an expected waterline level” (claim 9), such arrangements amount to only obvious rearrangements of parts. It has been held that rearranging parts of an invention involves only routine skill in the art. 
Regarding claim 10, Akuzawa teaches the system of claim 1, and Akuzawa also teaches that the logic device is configured to [indicate] a navigation hazard disposed within a monitoring perimeter of the perimeter ranging system based, at least in part, on the received perimeter sensor data ([0062]: “the server 51 indicates the shapes of obstructions in the vicinity of the shore arrival location and the shapes of structures in the vicinity of the shore arrival location on the environment map based on the gathered environment information...”). Akuzawa does not explicitly teach that the ultrasonic sensors “determine a range to and/or a relative velocity of” the detected object(s). However, Sundholm teaches an observation system comprising a strip of ultrasonic distance-measuring sensors ([0052]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Akuzawa to use the ultrasonic sensors to determine a range to the detected objects as taught by Sundholm because this was a known capability of most ultrasonic sensors and amounts to using the ultrasonic sensors in a conventional way to yield a predictable result, i.e. obtaining a distance measurement of detected objects which could be recorded in the map (Akuzawa [0062]).
Regarding claim 20, Akuzawa teaches the method of claim 13, and Akuzawa also teaches [indicating] a navigation hazard disposed within a monitoring perimeter of the perimeter ranging system based, at least in part, on the received perimeter sensor data ([0062]: “the server 51 indicates the shapes of obstructions in the vicinity of the shore arrival location and the shapes of structures in the vicinity of the shore arrival location on the environment map based on the gathered environment information...”). Akuzawa does not explicitly teach that the ultrasonic sensors “determining a range to and/or a relative velocity of” the detected object(s). However, Sundholm teaches an observation system comprising a strip of ultrasonic distance-measuring sensors ([0052]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Akuzawa to use the ultrasonic sensors to determine a range to the detected objects as taught by Sundholm because this was a known capability of most ultrasonic sensors and amounts to using the ultrasonic sensors in a conventional way to yield a predictable result, i.e. obtaining a distance measurement of detected objects which could be recorded in the map (Akuzawa [0062]).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akuzawa et al. (US 2021/0094659 A1) in view of Sundholm et al. (US 2014/0122018) in view of Asari (US 2010/0092042 A1).
Regarding claim 11,  modified Akuzawa teaches the system of claim 10, and Akuzawa also teaches that: 
the perimeter ranging system comprises one or more visible spectrum and/or thermal imaging modules mounted to the mobile structure and configured to capture images of corresponding one or more areas proximate to a perimeter of the mobile structure ([0057]: “The sensing device 46 includes one type of sensor or a plurality of types of sensors among a radar, a laser, a camera or an ultrasonic sensor. The sensing device 46 may include a plurality of radars, a plurality of lasers, a plurality of cameras, or a plurality of ultrasonic sensors”) […], and to provide the captured images as at least a portion of the perimeter sensor data to the logic device ([0061]: “The transmitter/receiver 50 transmits the obtained environment information and the position information to the server 51”).
Akuzawa, as modified, does not teach that the imaging module(s) capture images “including at least a portion of the perimeter of the mobile structure”. However, Asari teaches a maneuvering assisting apparatus comprising a ship with cameras mounted thereon which capture portions of the perimeter of the ship ([0039-40]: “the camera C_1 has a visual field VW_1 capturing a front side of the ship hull 102, the camera C_2 has a visual field VW_2 capturing a right side of the ship hull 102, the camera C_3 has a visual field VW_3 capturing a rear side of the ship hull 102, and the camera C_4 has a visual field VW_4 capturing a left side of the ship hull 102…[0040] More specifically, the visual field VW_1 captures both an outer panel of a front portion of the ship hull 102 and a water surface…The visual field VW_2 captures both an outer panel of the starboard of the ship hull 102 and the water surface …the visual field VW_3 captures both an outer panel of a rear portion of the ship hull 102 and the water surface … the visual field VW_4 captures both an outer panel of the port of the ship hull 102 and the water surface ...”). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Akuzawa by arranging cameras to capture portions of the perimeter of the ship as taught by Asari in order to fully capture the situation around the draft line of the ship (Asari [0040]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
U.S. Patent Application No. 16/533598
(allowed, patent number not yet issued)
Claims 1-2 and 6-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4 and 10 of U.S. Patent Application No. 16/533598 (allowed but not yet issued). Although the claims at issue are not identical, they are not patentably distinct from each other. It would have been obvious to combine claims 4 and 10 of the reference patent in order to achieve the benefits of both in a single embodiment. Any additional differences would have been considered obvious various that were within the level of ordinary skill in the art as evidenced by the prior art rejections above.
Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4, 10, and 9 of U.S. Patent Application No. 16/533598 (allowed but not yet issued). Although the claims at issue are not identical, they are not patentably distinct from each other. It would have been obvious to combine claims 4, 9, and 10 of the reference patent in order to achieve the benefits of all three in a single embodiment. Any additional differences would have been considered obvious various that were within the level of ordinary skill in the art as evidenced by the prior art rejections above.
Claims 13-14 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14 and 20 of U.S. Patent Application No. 16/533598 (allowed but not yet issued). Although the claims at issue are not identical, they are not patentably distinct from each other. It would have been obvious to combine claims 14 and 20 of the reference patent in order to achieve the benefits of both in a single embodiment. Any additional differences would have been considered obvious various that were within the level of ordinary skill in the art as evidenced by the prior art rejections above.

US 10,852,428 B2
Claims 1-2 and 6-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,852,428 B2 in view of Examiner’s Official Notice. Although the claims at issue are not identical, they are not patentably distinct from each other. Any differences would have been considered obvious various that were within the level of ordinary skill in the art as evidenced by the prior art rejections above.
Claims 13-14 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 and 10 of U.S. Patent No. 10,852,428 B2 in view of Examiner’s Official Notice. Although the claims at issue are not identical, they are not patentably distinct from each other. It would have been obvious to combine claims 9 and 10 of the reference patent in order to achieve the benefits of both in a single embodiment. Any additional differences would have been considered obvious various that were within the level of ordinary skill in the art as evidenced by the prior art rejections above.

US Application No. 17/601041
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-2, 6-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of copending Application No. 17/601041 (reference application) in view of Examiner’s Official Notice. Although the claims at issue are not identical, they are not patentably distinct from each other. Any differences would have been considered obvious various that were within the level of ordinary skill in the art as evidenced by the prior art rejections above.
Claims 13-14 and 18-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of copending Application No. 17/601041 (reference application) in view of Examiner’s Official Notice. Although the claims at issue are not identical, they are not patentably distinct from each other. Any differences would have been considered obvious various that were within the level of ordinary skill in the art as evidenced by the prior art rejections above.

US Application No. 17/246489
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-2, 6-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of copending Application No. 17/246489 (reference application) in view of Examiner’s Official Notice. Although the claims at issue are not identical, they are not patentably distinct from each other. Any differences would have been considered obvious various that were within the level of ordinary skill in the art as evidenced by the prior art rejections above.
Claims 13-14 and 18-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of copending Application No. 17/246489 (reference application) in view of Examiner’s Official Notice. Although the claims at issue are not identical, they are not patentably distinct from each other. Any differences would have been considered obvious various that were within the level of ordinary skill in the art as evidenced by the prior art rejections above.

US Application No. 17/243530
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-2, 6-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of copending Application No. 17/243530 (reference application) in view of Examiner’s Official Notice. Although the claims at issue are not identical, they are not patentably distinct from each other. Any differences would have been considered obvious various that were within the level of ordinary skill in the art as evidenced by the prior art rejections above.
Claims 13-14 and 18-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of copending Application No. 17/243530 (reference application) in view of Examiner’s Official Notice. Although the claims at issue are not identical, they are not patentably distinct from each other. Any differences would have been considered obvious various that were within the level of ordinary skill in the art as evidenced by the prior art rejections above.

US Application No. 17/246489
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-2, 6-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of copending Application No. 17/246489 (reference application) in view of Examiner’s Official Notice. Although the claims at issue are not identical, they are not patentably distinct from each other. Any differences would have been considered obvious various that were within the level of ordinary skill in the art as evidenced by the prior art rejections above.
Claim 11 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 and claim 8 of copending Application No. 17/246489 (reference application) in view of Examiner’s Official Notice. Although the claims at issue are not identical, they are not patentably distinct from each other. It would have been obvious to combine claims 7 and 8 of the reference patent in order to achieve the benefits of both in a single embodiment. Any additional differences would have been considered obvious various that were within the level of ordinary skill in the art as evidenced by the prior art rejections above.
Claim 12 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 and claim 11 of copending Application No. 17/246489 (reference application) in view of Examiner’s Official Notice. Although the claims at issue are not identical, they are not patentably distinct from each other. It would have been obvious to combine claims 7 and 11 of the reference patent in order to achieve the benefits of both in a single embodiment. Any additional differences would have been considered obvious various that were within the level of ordinary skill in the art as evidenced by the prior art rejections above.
Claims 13-14 and 18-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of copending Application No. 17/246489 (reference application) in view of Examiner’s Official Notice. Although the claims at issue are not identical, they are not patentably distinct from each other. Any differences would have been considered obvious various that were within the level of ordinary skill in the art as evidenced by the prior art rejections above.

US Application No. 17/243530
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-2, 6-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of copending Application No. 17/243530 (reference application) in view of Examiner’s Official Notice. Although the claims at issue are not identical, they are not patentably distinct from each other. Any differences would have been considered obvious various that were within the level of ordinary skill in the art as evidenced by the prior art rejections above.
Claim 11 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 and claim 5 of copending Application No. 17/243530 (reference application) in view of Examiner’s Official Notice. Although the claims at issue are not identical, they are not patentably distinct from each other. It would have been obvious to combine claims 5, and 10 of the reference patent in order to achieve the benefits of all three in a single embodiment. Any additional differences would have been considered obvious various that were within the level of ordinary skill in the art as evidenced by the prior art rejections above.
Claim 12 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 and claim 9 of copending Application No. 17/243530 (reference application) in view of Examiner’s Official Notice. Although the claims at issue are not identical, they are not patentably distinct from each other. It would have been obvious to combine claims 9 and 10 of the reference patent in order to achieve the benefits of all three in a single embodiment. Any additional differences would have been considered obvious various that were within the level of ordinary skill in the art as evidenced by the prior art rejections above.
Claims 13-14 and 18-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of copending Application No. 17/243530 (reference application) in view of Examiner’s Official Notice. Although the claims at issue are not identical, they are not patentably distinct from each other. Any differences would have been considered obvious various that were within the level of ordinary skill in the art as evidenced by the prior art rejections above.

US Application No. 16/533572
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-2, 6-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of copending Application No. 16/533572 (reference application) in view of Examiner’s Official Notice. Although the claims at issue are not identical, they are not patentably distinct from each other. Any differences would have been considered obvious various that were within the level of ordinary skill in the art as evidenced by the prior art rejections above.
Claim 11 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 and claim 8 of copending Application No. 16/533572 (reference application) in view of Examiner’s Official Notice. Although the claims at issue are not identical, they are not patentably distinct from each other. It would have been obvious to combine claims 4 and 8 of the reference patent in order to achieve the benefits of all three in a single embodiment. Any additional differences would have been considered obvious various that were within the level of ordinary skill in the art as evidenced by the prior art rejections above.
Claim 12 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 and claim 9 of copending Application No. 16/533572 (reference application) in view of Examiner’s Official Notice. Although the claims at issue are not identical, they are not patentably distinct from each other. It would have been obvious to combine claims 4 and 9 of the reference patent in order to achieve the benefits of all three in a single embodiment. Any additional differences would have been considered obvious various that were within the level of ordinary skill in the art as evidenced by the prior art rejections above.
Claims 13-14 and 18-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of copending Application No. 16/533572 (reference application) in view of Examiner’s Official Notice. Although the claims at issue are not identical, they are not patentably distinct from each other. Any differences would have been considered obvious various that were within the level of ordinary skill in the art as evidenced by the prior art rejections above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNA M MOTT whose telephone number is (571)272-6329. The examiner can normally be reached Monday-Friday 9:00 a.m. to 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GENNA M MOTT/Primary Examiner, Art Unit 3662